Citation Nr: 0022882	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for frostbite of the hands.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim of 
entitlement to service connection for frostbite of the hands.  
A notice of disagreement was received in April 1999.  A 
statement of the case was issued in April 1999.  A 
substantive appeal was received from the veteran in May 1999.  


FINDINGS OF FACT

The veteran has presented no competent evidence tending to 
demonstrate that his hand condition is related in any way to 
his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for frostbite 
of the hands is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 
38 U.S.C.A. §  5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran and his representative contend that service 
connection is warranted for frostbite of the hands.

As to the first requirement of Caluza, it is noted that VA 
outpatient treatment records reflect that in August 1998, the 
veteran presented with complaints of hand discomfort that had 
just started in the spring of 1998.  On radiological 
examination the next day, the veteran was found to have 
minimal osteoarthritic changes in both hands.  The veteran 
had previously complained, during an April 1994 VA 
examination, that his hands were overly sensitive to cold.  
Therefore, for the purposes of a well-grounded analysis, the 
veteran has submitted evidence sufficient to find that he 
suffers from a current disability under Caluza.

As to the second requirement of Caluza, that there be 
evidence of incurrence or aggravation of a disease or injury 
in service (through lay or medical evidence), the Board notes 
that there is no evidence that the veteran suffered from 
frostbite of the hands, or any other hand disorder, while he 
was in service.  The veteran states, in his original claim 
statement of December 1998 and his substantive appeal of May 
1999, that his frozen hand condition is related to his 
service in Korea.  However, the veteran's separation papers 
indicate that he served his active duty from April 1944 to 
October 1944 at Fort Dix, New Jersey, from October 1944 to 
May 1946 in the European theater of operations, and then 
returned to Fort Dix for separation in late May of 1946.  
There is no evidence of record to indicate that the veteran 
was ever in Korea.

In any event, veteran's service medical records (SMRs) do 
contain numerous entries regarding the veteran's trench foot 
condition, and in fact the veteran is currently service 
connected for a bilateral frozen feet condition with 
arthritis.  However, there is never any mention in the 
veteran's SMRs of treatment for frozen hands.  The report of 
the veteran's separation examination dated May 1946 does 
mention that the veteran had trench foot while in service, 
but makes no mention of any hand disorders present at that 
examination.  Without evidence of incurrence of frostbite to 
the hands, or any other hand injury while in service, the 
veteran's claim does not meet the second requirement of 
Caluza.

Further, as to the third requirement of Caluza, the veteran 
has presented no evidence tending to show that his current 
hand condition is related in any way to his service.  
According to VA outpatient treatment records dated August 
1998, the veteran indicated that he had been having pain in 
his hands only since the spring of 1998.   The medical 
evidence of record shows that the only other time the veteran 
was treated for a hand disorder was in March of 1992 for a 
left trigger thumb.  None of the medical evidence presented 
links the veteran's current hand problems to any injury the 
veteran suffered in service.

The Board recognizes that the veteran's outpatient treatment 
record of August 1998 has a notation of  "Frostbite, now 
[with] problems [with] hands."  While this notation is 
vague, it is possible that this notation could be construed 
as a diagnosis of a condition related to frostbite.  However, 
the report does not indicate that the veteran's hand problems 
are in any way related to any in service condition, including 
his frozen feet condition.  Further, the report of the 
veteran's VA examination dated April 1994 does indicate that 
the veteran's history suggests that he had severe exposure to 
cold weather and that some of his symptoms may be the 
residuals of trench foot, but it appears that the examiner, 
in his conclusion, was referring to the veteran's foot 
symptoms, not hand symptoms.  The veteran was not treated for 
any hand condition at that time.

In any event, whether or not there is enough evidence 
sufficient to find that the third element of Caluza, for well 
grounded purposes, is met, the lack of evidence of an injury 
in service, the second requirement of Caluza, is sufficient 
to find the case not well-grounded.

Thus, without evidence of an hand injury in service, the 
veteran's claim fails the Caluza test, and his claim is found 
not to be well-grounded.  Without a well-grounded claim, 
there is no statutory duty under 38 U.S.C.A. § 5107 (a) (West 
1991) to assist the veteran with the development of evidence.


ORDER

Entitlement to service connection for frostbite of the hands 
is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

